Citation Nr: 0807852	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for service connected anxiety reaction.

2.  Entitlement to an effective date earlier than August 23, 
2004, for the assignment of a 70 percent rating for service 
connected anxiety reaction.

3.  Entitlement to an effective date earlier than August 23, 
2004, for the assignment of a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted an increased 70 percent 
disability rating for anxiety reaction effective August 23, 
2004, and granted entitlement to a TDIU effective August 23, 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran disagreed with the 70 percent rating assigned for 
his service-connected anxiety reaction in a December 2004 
rating decision and contends that a rating in excess of 70 
percent is warranted.

Evidence shows that the veteran is seen on a regular periodic 
basis for follow-up of his psychiatric disability.  However, 
the most recent outpatient treatment records in the claims 
file are in October 2004.  Also, the veteran was last 
afforded a VA psychiatric examination in October 2004.  
Approximately three and a half years have elapsed since that 
examination was conducted.  

The Board is unable to make an accurate assessment of the 
veteran's current chronic condition on the basis of the 
evidence of record.  The VA outpatient treatment records from 
October 2004 to the present should be secured and the veteran 
should be afforded an additional VA examination to determine 
the current severity of his service-connected anxiety 
reaction.  Green v. Derwinski, 1 Vet. App. 121 (1991) (duty 
to assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  
With regard to the issues of entitlement to an earlier 
effective date for a 70 percent disability rating for anxiety 
reaction and for an earlier effective date for a TDIU, the 
Board finds that those claims are inextricably intertwined 
with the issue of entitlement to an increased rating for 
anxiety reaction.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the 
issues of an earlier effective date for a 70 percent 
disability rating for anxiety reaction and an earlier 
effective date for a TDIU will be remanded for consideration 
following the development as to an increased rating for 
service-connected anxiety reaction.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA psychiatric treatment 
records dated since October 2004.  

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
folder must be made available to and be 
reviewed by the examiner and the review 
should be noted in the examination report.  
A multi-axial diagnosis in accordance with 
DSM-IV should be provided, to include a 
GAF score related to the veteran's anxiety 
reaction symptomatology.  The examiner 
should provide an opinion as to whether 
any additional psychiatric conditions 
diagnosed are (a) development of new and 
separate, unrelated conditions; or (b) are 
at least as likely as not (50 percent or 
greater probability) secondary to the 
service-connected anxiety reaction.  
38 C.F.R. § 4.125(b).  The examiner should 
distinguish which psychiatric symptoms are 
manifestations of each psychiatric 
disorder diagnosed.  If this is not 
possible, the examiner should so state.

3.  Then, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

